Rivera, J. (dissenting).
The officer’s search of a vehicle which involved intentional violations of the police department’s official vehicle inventory guidelines, the surrender of property from the vehicle to a third party in abrogation of those guidelines, the exclusion of that property from the official inventory list, and a warrantless search for narcotics, and which culminated in the complete physical disassembly of the contents of the trunk compartment, exceeded the bounds of a permissible warrantless search. I therefore dissent from the majority opinion’s conclusion that such conduct is permissible so long as part of an asserted “inventory” of an impounded vehicle.
It is well established that “searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth Amendment—subject only to a few specifically established and well-delineated exceptions” (Katz v United States, 389 US 347, 357 [1967]; see also United States v Jeffers, 342 US 48, 51 [1951]). While an inventory search is an exception to the warrant requirement (see People v Sullivan, 29 NY2d 69, 77 [1971]), the term “inventory search” is not a euphemism for a fishing expedition for incriminating materials (see People v Johnson, 1 NY3d 252, 256 [2003]; People v Galak, 80 NY2d 715, 719 [1993]). For an inventory search to be valid it must “be conducted pursuant to ‘an *274established procedure clearly limiting the conduct of individual officers that assures that the searches are carried out consistently and reasonably’ ” (Johnson, 1 NY3d at 256, quoting Galak, 80 NY2d at 719). To protect against the conversion of a valid inventory search into a warrantless search, where police “rummag[e] in order to discover incriminating evidence” (Florida v Wells, 495 US 1, 4 [1990]), “[t]he procedure must be standardized so as to ‘limit the discretion of the officer in the field’ ” (Johnson, 1 NY3d at 256, quoting Galak, 80 NY2d at 719). Such cabining of the officer’s discretion ensures that “[a]n inventory search is exactly what its name suggests, a search designed to properly catalogue the contents of the item searched” (Johnson, 1 NY3d at 256).
Here, the officer conducting the search admitted that when he turned over some of defendant’s property to his sister, he did so without authorization, and in violation of the guidelines.1 Further, he admitted that he failed to properly inventory all of the items he released to her, also a violation of the guidelines, which require that the officer conducting the inventory “[r]emove all valuables from the vehicle and voucher on a separate PROPERTY CLERK’S INVOICE” (NY City Police Dept Patrol Guide Procedure No. 218-13 [“Inventory Searches of Automobiles and Other Property”] [hereinafter guidelines]). The guidelines could not be clearer, given this unmistakable directive to produce a list on a specified official form.
The officer not only violated the guidelines’ procedure for securing and listing property found in the vehicle, but he failed to create a meaningful inventory list—“the hallmark of an inventory search” (Johnson, 1 NY3d at 256). Although an inventory list may be meaningful even though not detailed (see e.g. People v Walker, 20 NY3d 122, 127 [2012]), it would defy logic to permit an officer to create an inventory list that explicitly excludes property turned over to a third party in contravention of official policy. It is one thing to summarize items, even in the most general of terms, and it is quite another to have a partial listing that intentionally excludes personal items removed in large bags from the vehicle and turned over to someone else. As we have stated previously, “[arbitrary decision-making about what to seize, no less than arbitrary decision-making about *275what to search, creates unacceptable risks of unreasonableness in an inventory search policy” (Galak, 80 NY2d at 721).
If the officer’s transgressions were limited to his violations of the guidelines by his release of defendant’s property to his sister, and the failure to list that property, then this exercise of unauthorized discretion might very well be insufficient support for defendant’s motion to suppress. However, there was other conduct which, along with this failure to comply with the guidelines, in my opinion, supports suppression.
Here, the officer admitted that his search for items to inventory transformed into a deliberate and typical warrantless search for drugs. The officer conducting the search testified, and the trial court found, that when he saw the vehicle’s seat panels were “askew” he specifically looked inside them for narcotics. Nothing in the record supports a conclusion that once the search for contraband in one section of the vehicle (the askew panels) proved fruitless, the search of any other section of the vehicle (i.e., the trunk) regained its status under the protective cover of a valid inventory. “While incriminating evidence may be a consequence of an inventory search, it should not be its purpose” (Johnson, 1 NY3d at 256).
Having failed to find any contraband in the interior of the vehicle during the admitted warrantless search, the officer then proceeded to search the trunk by fully disassembling its contents. This search of items attached to the vehicle’s interior casts further doubt on the inventory nature of the vehicle search. There is no dispute as to the condition of the trunk, its contents and the officer’s actions. The contents were described as speakers physically attached to the interior, large “[e]nough to take up the entire trunk space.” The officer admitted that in order to remove the speakers he had to unscrew them, disconnect them and remove the wiring, a process that required him leaving the vehicle to find a screwdriver, and which took time and effort to complete. The officer described this process as “laborious.” In other words, this was not a simple collection and removal of items for cataloguing purposes. Thus, the alleged “inventory” nature of the search of the remaining parts of the vehicle is questionable in light of the assiduousness of the officer’s deconstruction of the trunk, completed on the heels of his admitted search for narcotics in the interior of the vehicle.
As the majority notes, it is the People’s burden to demonstrate the validity of the inventory search (majority op at 272, *276citing People v Gomez, 13 NY3d 6, 11 [2009]). There is nothing in the record to support a finding that the officer here followed proper protocol in dismantling the trunk’s contents. The trial court found that the officer testified he removed the speakers because they were not an original part of the automobile and would not have been accepted by the pound. Where the officer admitted to a flagrant digression from the guidelines, conducted a warrantless search for drugs in the seat pockets, followed by a time-consuming disassembling of the trunk’s contents, I would require more than the officer’s statements that he was following protocol, or that the property would not be accepted at the pound. After all, the guidelines contemplate that some items may be left in the vehicle.2 Thus, his testimony and the written guidelines at least suggest that the officer did not have a full and correct understanding concerning items that could be left in the vehicle, and whether a full dismantling of an attached speaker system was permissible as part of the inventory.
Today’s decision has the potential to encourage officers to ignore established written police protocols, and use the opportunity provided by circumstances supporting a valid inventory search to instead exercise discretion in such a way as to convert a valid vehicle inventory into a constitutionally impermissible warrantless search. Therefore, I dissent.
Chief Judge Lippman and Judges Graffeo, Read and Smith concur with Judge Pigott; Judge Rivera dissents in an opinion; Judge Abdus-Salaam taking no part.
Order affirmed.

. It is irrelevant that the officer released the property to defendant’s sister. Nothing in the facts suggest that by permitting his sister to take some of his property defendant waived protections afforded under the Constitution against warrantless searches.


. The guidelines state that an officer may force open certain compartments, including the trunk, only if this can be accomplished with minimal damage, and also states that the officer may list “[plroperty of little value that is left inside the car,” in the officer’s activity log (NY City Police Dept Patrol Guide Procedure No. 218-13). Thus, it is not accurate that everything must be removed during the inventory.